Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Steinbronn on 03/10/2022.
CLAIMS
Claim 1, lines 10-17 currently reads
“control means capable of controlling the motor and the 
magnetic bearing, wherein 
the control means: 
is capable of obtaining at least a first state in which 
the rotor shaft rotates at relatively high speed, and a second 
state in which the rotor shaft deviates within the gap between 
the rotor shaft and the protective bearing and rotates at 
relatively low speed while revolving;”
Claim 1, lines 10-17 are amended to read
- - control means configured for controlling the motor and the 
magnetic bearing, wherein 
the control means: 
is configured for obtaining at least a first state in which 
the rotor shaft rotates at a speed higher than a relatively low speed, and a second 
state in which the rotor shaft deviates within the gap between the rotor shaft and the protective bearing and rotates at the relatively low speed while revolving;- -
Claim 2, lines 13-17 currently reads
“is capable of obtaining at least a first state in which 
the rotor shaft rotates at relatively high speed, and a second 
state in which the rotor shaft deviates within the gap between 
the rotor shaft and the protective bearing and rotates at 
relatively low speed while revolving;”
Claim 2, lines 13-17 is amended to read
- - is configured for obtaining at least a first state in which 
the rotor shaft rotates at a speed higher than a relatively low speed, and a second 
state in which the rotor shaft deviates within the gap between 
the rotor shaft and the protective bearing and rotates at 
- -
REASONS FOR ALLOWANCE
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 2 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 2 disclose a vacuum pump (fig 1), with a rotor shaft 
(21), a motor (16), magnetic bearings (30 and 31), protective bearings (36 and 37), a displacement sensor (30C) and a control means (microcomputer 130).  The control means is configured to determine the rotation direction of the rotor shaft using the displacement sensor, if the rotation direction is not normal the rotor shaft is stopped and reversed. Para 0038 of applicant’s specification specifies the definition of “relatively low speed”.
Ofuji (JP 2009121351) discloses a vacuum pump (fig 1), with a rotor shaft (45), a motor (6), magnetic bearings (52), protective bearings (11), a displacement sensors (55, 56, and 57) and a control means (not shown). However, Ofuji does not disclose determining the rotation direction of the rotor shaft using the displacement sensor and if the rotation direction is not normal the rotor shaft is stopped and reversed.
Weslati (USPAP 2013/0342140) discloses a motor (502, fig 5) with a shaft (504) and displacement sensors (508, para 0005). Figure 3 discloses using the sensors to determine the rotation specifically during the low speed condition (306, fig 3). However, Weslati does not disclose reversing the direction if the rotation is not “normal”.  Weslati also does not disclose a vacuum pump, magnetic bearings or protective bearings.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 2 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746